Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Massey on January 21, 2021.

The amendment filed on January 4th, 2021 is withdrawn because the amendment to the Abstract did not include the prior language of the Abstract in showing changes.

The application has been amended as follows: 

The title is amended as:


The Abstract is amended as follows:
A method of infusing liquid resin into a sheet of fibrous material comprises evacuating gaseous contaminants from the sheet of fibrous material through a permeable media layer to an outlet and comprises flowing liquid resin from an inlet through the permeable media layer. The method further comprises infusing the liquid resin into the sheet of fibrous material and selectively adjusting a distance between the non-permeable bladder and the fibrous material at a gap, formed in the permeable media layer, such that a first resistance to fluid flow through the permeable media layer is reduced.
Reasons for Allowance
The reasons for allowance are unchanged because the amendment does not change the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           

/MARC C HOWELL/             Primary Examiner, Art Unit 1774